Citation Nr: 0327314	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-50 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of fractures of the distal tibia--fibula with 
reflex sympathetic dystrophy and peroneal neuroma.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depression.

3.  Entitlement to an evaluation in excess of 10 percent for 
right paravertebral lumbar musculoskeletal pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to April 
1996. 

By a rating action dated in August 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO), St. Louis, 
Missouri, granted service connection for conditions including 
residuals of fractures of the veteran's left tibia and 
fibula, rated 10 percent disabling; major depression, rated 
30 percent disabling; and right paravertebral lumbar 
musculoskeletal pain, rated 10 percent disabling.  The 
veteran appealed for higher evaluations for the service-
connected disabilities.  

In January 1997, the veteran testified at a hearing at the 
RO.  In May 1997, the RO hearing officer increased the 
evaluation for the fracture residuals of the left tibia and 
fibula to 30 percent.  Although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  The 30 percent 
and 10 percent evaluations, respectively, for the veteran's 
psychiatric condition and lumbar spine disability were 
confirmed and continued. 

In June 1999, the veteran testified at a further hearing at 
the RO, and in July 1999, the Board remanded this matter for 
further development of the evidence.  Upon review of the 
record, it appears that such development was accomplished to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).




REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  The intended effect of these regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide a claimant who files a substantially complete 
application for VA benefits.

In April 2003, the RO sent the veteran a letter explaining 
his rights and responsibilities under VCAA.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of Appeals 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, when providing the veteran with notice 
as required by the VCAA, the RO must explain to the veteran 
that a full year is allowed to respond to a VCAA notice.

The veteran was afforded VA medical examinations in 
connection with her claims.  The most recent VA medical 
examination reports, however, are dated in October 1999.  As 
several years have elapsed since these examinations were 
conducted, further examination is necessary in order that a 
clear picture of the veteran's disability status be 
available.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish her claims, as 
well as which evidence VA will obtain, 
which evidence she must provide, and 
which evidence VA will assist her in 
securing.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  The veteran must be scheduled for a 
VA orthopedic examination to evaluate the 
current nature of her left lower 
extremity disability and her low back 
disability.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to identify the nature, frequency, 
duration, and severity of all manifested 
orthopedic symptoms attributable to the 
veteran's left lower extremity and low 
back disabilities, to include commentary 
as to any resulting functional loss.  The 
examiner should provide an opinion as to 
whether the physical limitations claimed 
by the veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  In the report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied. 

4.  The veteran must be afforded a VA 
psychiatric examination.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to assess the severity of the 
veteran's psychiatric disability.  All 
relevant symptoms should be recorded.  In 
the report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




